JONES, P. J.
The defendant, Jack Lincoln, was charged in the common pleas court of Oklahoma county, with the unlawful possession of intoxicating liquor, was tried, convicted, and pursuant to the verdict of the jury, was sentenced to serve six months in the county jail and to pay a fine of $500 and costs, and has appealed.
No brief has been filed on behalf of the defendant and no appearance was made in his behalf at the time said cause was set for oral argument.
Rule Nine of the Criminal Court of Appeals provides:
“When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence and if no prejudicial error appeal’s will affirm the judgment.”
Certain officers of Oklahoma county, armed with a search warrant, searched a truck in a garage in Oklahoma City, and found 338 pints of whisky. The garage owner testified that the truck was brought into his place of business for repairs by the defendant. The defendant admitted that the whisky belonged to him. There are no substantial errors.
The judgment and sentence of the common pleas court of Oklahoma county is affirmed.
BRETT and POWELL, JJ., concur.